             Case
             Case 20-33627
                  20-33627 Document
                           Document 547
                                    546 Filed
                                        Filed in
                                              onTXSB  on 09/02/20
                                                 09/02/20 in TXSB Page
                                                                  Page 1
                                                                       1 of
                                                                         of 27
                                                                            27



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                               ENTERED
                                                                                                                   09/02/2020
                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    BJ SERVICES, LLC, et al.,1                                       )   Case No. 20-33627 (MI)
                                                                     )
                              Debtors.                               )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket No. 317

          ORDER (I) SETTING BAR DATES FOR FILING PROOFS OF CLAIM,
         INCLUDING REQUESTS FOR PAYMENT UNDER SECTION 503(b)(9),
     (II) ESTABLISHING AMENDED SCHEDULES BAR DATE AND REJECTION
       DAMAGES BAR DATE, (III) APPROVING THE FORM OF AND MANNER
   FOR FILING PROOFS OF CLAIM, INCLUDING SECTION 503(b)(9) REQUESTS,
(IV) APPROVING NOTICE OF BAR DATES, AND (V) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Bar Date Order”) (a) establishing deadlines

for filing proofs of claim, including requests for payment under section 503(b)(9) of the

Bankruptcy Code, in these chapter 11 cases, (b) establishing the Amended Schedules Bar Date and

the Rejection Damages Bar Date, (c) approving the form and manner for filing such claims,

including any section 503(b)(9) requests for payment, and (d) approving notice of the Bar Dates,

and (b) granting related relief, all as more fully set forth in the Motion; and upon the First Day

Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and

this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this

Court having found that it may enter a final order consistent with Article III of the United States


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: BJ Services, LLC (3543); BJ Management Services, L.P. (8396); BJ Services Holdings Canada,
      ULC (6181); and BJ Services Management Holdings Corporation (0481). The Debtors’ service address is: 11211
      Farm to Market 2920 Road, Tomball, Texas 77375.
2      Capitalized terms used and not defined herein have the meanings ascribed to them in the Motion.



4816-1685-2937
         Case
         Case 20-33627
              20-33627 Document
                       Document 547
                                546 Filed
                                    Filed in
                                          onTXSB  on 09/02/20
                                             09/02/20 in TXSB Page
                                                              Page 2
                                                                   2 of
                                                                     of 27
                                                                        27



Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

other parties in interest; and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate and no other notice need be provided;

and this Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at a hearing before this Court (the “Hearing”); and this Court having determined

that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

I.       The Bar Dates and Procedures for Filing Proofs of Claim.

         1.       Each entity3 that asserts a claim against the Debtors that arose before the

Petition Date, including requests for payment under section 503(b)(9) of the Bankruptcy Code,

shall be required to file an original, written proof of claim (a “Proof of Claim”), substantially in

the form attached hereto as Exhibit 1 (the “Proof of Claim Form”) or Official Form 410.4 Except

in the cases of governmental units and certain other exceptions explicitly set forth herein, all

Proofs of Claim must be filed so that they are actually received on or before October 2, 2020, at

5:00 p.m., prevailing Central Time (the “Claims Bar Date”), at the addresses and in the form


3    Except as otherwise defined herein and in the Motion, all terms specifically defined in the Bankruptcy Code shall
     have those meanings ascribed to them by the Bankruptcy Code. In particular, as used herein: (a) the term “claim”
     has the meaning given to it in section 101(5) of the Bankruptcy Code; (b) the term “entity” (including individuals,
     partnerships, corporations, joint ventures, and trusts)has the meaning given to it in section 101(15) of the
     Bankruptcy Code; (c) the term “governmental unit” has the meaning given to it in section 101(27) of the
     Bankruptcy Code; and (d) the term “person” has the meaning given to it in section 101(41) of the Bankruptcy
     Code.
4    Copies of Official Form 410 may be obtained by: (a) visiting the Debtors’ restructuring website at:
     https://www.donlinrecano.com/Clients/bjs/Index; and/or (b) visiting the website maintained by the Court at
     http://www.txs.uscourts.gov/bankruptcy.


                                                           2
4816-1685-2937
         Case
         Case 20-33627
              20-33627 Document
                       Document 547
                                546 Filed
                                    Filed in
                                          onTXSB  on 09/02/20
                                             09/02/20 in TXSB Page
                                                              Page 3
                                                                   3 of
                                                                     of 27
                                                                        27



set forth herein. The Claims Bar Date applies to all types of claims against the Debtors that arose

or are deemed to have arisen before the Petition Date, except for claims specifically exempt from

complying with the applicable Bar Dates (as defined herein) as set forth in the Motion or this

Order.

         2.      Each employee and former employee of the Debtors and their non-Debtor affiliates

that asserts a claim against the Debtors that arose before the Petition Date is authorized to file a

Proof of Claim that redacts personally identifiable information. Such employees and former

employees that file a redacted Proof of Claim are required to serve an unredacted Proof of Claim

upon the proposed counsel to the Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New

York, New York 10022, Attn: Christopher T. Greco, P.C., Kirkland & Ellis LLP, 300 North

LaSalle Street, Chicago, Illinois 60654, Attn: Samantha G. Lawrence and Joshua M. Altman, and

proposed co-counsel to the Debtors, Gray Reed & McGraw LLP, Attn: Jason S. Brookner, Paul

D. Moak, and Amber M. Carson.

         3.      The Debtors are authorized to take reasonable action to prevent employees’ and

former employees’ personally identifiable information from being publicly available on the claims

register.

         4.      All governmental units holding claims (whether secured, unsecured priority, or

unsecured non-priority) that arose (or are deemed to have arisen) prior to the Petition Date,

including requests for payment pursuant to section 503(b)(9) of the Bankruptcy Code, must file

Proofs of Claims, including claims for unpaid taxes, whether such claims arise from prepetition

tax years or periods or prepetition transactions to which the Debtors were a party, must file such

Proofs of Claim so they are actually received on or before January 19, 2021, at 5:00 p.m.,




                                                 3
4816-1685-2937
          Case
          Case 20-33627
               20-33627 Document
                        Document 547
                                 546 Filed
                                     Filed in
                                           onTXSB  on 09/02/20
                                              09/02/20 in TXSB Page
                                                               Page 4
                                                                    4 of
                                                                      of 27
                                                                         27



prevailing Central Time (the “Governmental Bar Date”), at the address and in the form set forth

herein.

          5.     Unless otherwise ordered, all entities asserting claims arising from the Debtors’

rejection of executory contracts and unexpired leases shall file a Proof of Claim on account of such

rejection by the later of (a) the Claims Bar Date or the Governmental Bar Date, as applicable, and

(b) 5:00 p.m. prevailing Central Time on the date that is thirty (30) days following entry of the

order approving the Debtors’ rejection of the applicable executory contract or unexpired lease

(the “Rejection Damages Bar Date”).

          6.     If the Debtors amend the Schedules after having given notice of the Bar Dates (as

defined below), the Debtors shall give notice by first-class mail of any amendment to holders of

claims affected thereby, and, except for entities that are exempt from complying with the

applicable Bar Dates, as set forth in this Bar Date Order, the deadline for those holders to file

Proofs of Claim, if necessary, shall be the later of (a) the Claims Bar Date or the Governmental

Bar Date, as applicable, and (b) 5:00 p.m., prevailing Central Time, on the date that is thirty (30)

days from the date the notice of the Schedule amendment is mailed (the “Amended Schedules Bar

Date” and together with the Claims Bar Date, the Governmental Bar Date, and the Rejection

Damages Bar Date, as applicable, the “Bar Date” or “Bar Dates”).

          7.     All Proofs of Claim must be filed so as to be actually received by the Claims and

Noticing Agent on or before the applicable Bar Date. If Proofs of Claim are not received by the

Claims and Noticing Agent on or before the Claims Bar Date or the Governmental Bar Date, as

applicable, except in the case of certain exceptions explicitly set forth herein, the holders of the

underlying claims shall be barred from asserting such claims against the Debtors and precluded




                                                 4
4816-1685-2937
         Case
         Case 20-33627
              20-33627 Document
                       Document 547
                                546 Filed
                                    Filed in
                                          onTXSB  on 09/02/20
                                             09/02/20 in TXSB Page
                                                              Page 5
                                                                   5 of
                                                                     of 27
                                                                        27



from voting on any plans of reorganization filed in these chapter 11 cases and/or receiving

distributions from the Debtors on account of such claims in these chapter 11 cases.

II.      Parties Exempted from the Bar Date.

         8.      The following categories of claimants, in the capacities described below, shall not

be required to file a Proof of Claim by the Bar Date:

                 a.     any entity that already has filed a signed Proof of Claim against the
                        applicable Debtor with the Claims and Noticing Agent in a form
                        substantially similar to Official Form 410;

                 b.     any entity whose claim is listed on the Schedules if: (i) the claim is not
                        scheduled by the Debtors as any of “disputed,” “contingent,” or
                        “unliquidated;” (ii) such entity agrees with the amount, nature, and priority
                        of the claim as set forth in the Schedules; and (iii) such entity does not
                        dispute that its claim is an obligation only of the specific Debtor against
                        which the claim is listed in the Schedules;

                 c.     any entity whose claim has previously been allowed by a final order of the
                        Court;

                 d.     any Debtor having a claim against another Debtor;

                 e.     any entity whose claim is solely against any non-Debtor affiliates;

                 f.     any entity whose claim has been paid by a Debtor pursuant to a Court order;

                 g.     a current employee of the Debtors, if an order of this Court authorized the
                        Debtors to honor such claim in the ordinary course of business as a wage,
                        commission, or benefit; provided that a current employee must submit a
                        Proof of Claim by the Claims Bar Date for all other claims arising before
                        the Petition Date, including claims for wrongful termination,
                        discrimination, harassment, hostile work environment, and/or retaliation;

                 h.     any current or former officer, manager, director, or employee for claims
                        based on indemnification, contribution, or reimbursement;

                 i.     any entity holding a claim for which a separate deadline is fixed by this
                        Court;

                 j.     any entity holding a claim allowable under sections 503(b) and 507(a)(2) of
                        the Bankruptcy Code as an expense of administration incurred in the
                        ordinary course; provided that any entity asserting a claim entitled to
                        priority under section 503(b)(9) of the Bankruptcy Code must assert such


                                                  5
4816-1685-2937
         Case
         Case 20-33627
              20-33627 Document
                       Document 547
                                546 Filed
                                    Filed in
                                          onTXSB  on 09/02/20
                                             09/02/20 in TXSB Page
                                                              Page 6
                                                                   6 of
                                                                     of 27
                                                                        27



                        claims by filing a request for payment or a Proof of Claim on or prior to the
                        Claims Bar Date;

                 k.     any entity holding an equity interest in any Debtor;

                 l.     any holder of a claim arising under or in connection with the $350 million
                        asset-based lending facility with a maturity date of May 30, 2022 (the
                        “Prepetition ABL Facility”) governed by that certain Revolving Credit and
                        Guaranty Agreement, dated as of May 30, 2017 (as amended, restated,
                        amended and restated, supplemented, or otherwise modified from time to
                        time in accordance with the terms therein, the “Prepetition ABL Credit
                        Agreement”), by and among BJ Services, as borrower; BJ Management
                        Services, L.P., BJ Services Management Holding Corporation, and BJ
                        Services Holdings Canada ULC, as guarantors; the lenders party thereto
                        (the “Prepetition ABL Lenders”); and JPMorgan Chase Bank, N.A., as
                        administrative agent (the “Prepetition ABL Agent”);

                 m.     any holder of a claim arising under or in connection with the Equipment
                        Term Loan Credit Agreement or the Equipment Term Loan (each as defined
                        in the First Day Declaration); provided that GACP Finance Co., LLC, as
                        administrative agent (the “Term Loan Agent”), shall file a single master
                        Proof of Claim by the Claims Bar Date with regard to all of the claims
                        thereunder;

                 n.     any holder of a claim arising under or in connection with the Real Estate
                        Term Loan Credit Agreement or the Real Estate Term Loan (each as defined
                        in the First Day Declaration); provided that CLMG Corp., as administrative
                        agent, shall file a single master Proof of Claim by the Claims Bar Date with
                        regard to all of the claims thereunder; and

                 o.     any holder of a claim for any fees, expenses, or other obligations arising
                        under any interim or final order approving the Debtors’ use of cash
                        collateral or access to postpetition financing (if any).

III.     Substantive Requirements of Proofs of Claim.

         9.      The following requirements shall apply with respect to filing and preparing each

Proof of Claim:

                 a.     Contents. Each Proof of Claim must: (i) be written in legible English;
                        (ii) include a claim amount denominated in United States dollars;
                        (iii) conform substantially with the Proof of Claim Form provided by the
                        Debtors or Official Form 410; and (iv) be signed by the claimant or by an
                        authorized agent or legal representative of the claimant on behalf of the
                        claimant, whether such signature is an electronic signature or is ink.



                                                  6
4816-1685-2937
         Case
         Case 20-33627
              20-33627 Document
                       Document 547
                                546 Filed
                                    Filed in
                                          onTXSB  on 09/02/20
                                             09/02/20 in TXSB Page
                                                              Page 7
                                                                   7 of
                                                                     of 27
                                                                        27



                 b.   Section 503(b)(9) Claim. Any Proof of Claim asserting a claim entitled to
                      priority under section 503(b)(9) of the Bankruptcy Code must also:
                      (i) include the value of the goods delivered to and received by the Debtors
                      in the twenty (20) days prior to the Petition Date; (ii) attach any
                      documentation identifying the particular invoices for which the
                      503(b)(9) claim is being asserted; and (iii) attach documentation of any
                      reclamation demand made to the Debtors under section 546(c) of the
                      Bankruptcy Code (if applicable).

                 c.   Electronic Signatures Permitted. Only original Proofs of Claim signed
                      electronically by the claimant or an authorized agent or legal representative
                      of the claimant may be deemed acceptable for purposes of claims
                      administration. Copies of Proofs of Claim, or Proofs of Claim sent by
                      facsimile or electronic mail will not be accepted. Unless otherwise ordered
                      by the Court, any original document containing the original signature of any
                      party other than the party that files the Proof of Claim shall be retained by
                      the filing party for a period of not less than five (5) years after the Debtors’
                      case is closed, and upon request, such original document must be provided
                      to the Court or other parties for review, pursuant to the Administrative
                      Procedures for the Filing, Signing, and Verifying of Documents by
                      Electronic Means in Texas Bankruptcy Courts.

                 d.   Identification of the Debtor Entity. Each Proof of Claim must clearly
                      identify the Debtor against which a claim is asserted, including the
                      individual Debtor’s case number. A Proof of Claim filed under the joint
                      administration case number (No. 20-33627 (MI)) or otherwise without
                      identifying a specific Debtor, will be deemed as filed only against BJ
                      Services, LLC.

                 e.   Claim Against Multiple Debtor Entities. Each Proof of Claim must state a
                      claim against only one Debtor and clearly indicate the Debtor against which
                      the claim is asserted. To the extent more than one Debtor is listed on the
                      Proof of Claim, such claim may be treated as if filed only against BJ
                      Services, LLC. Notwithstanding anything to the contrary set forth in the
                      Bar Date Order, the filing of a Proof of Claim by an administrative agent in
                      the case of BJ Services, LLC (No. 20-33627 (MI)) will also be deemed to
                      constitute the filing of a Proof of Claim in the cases of all other Debtors
                      against whom a claim may be asserted under the applicable Credit
                      Agreement or other operative documents.

                 f.   Supporting Documentation. In order to have prima facie validity, each
                      Proof of Claim must include supporting documentation in accordance with
                      Bankruptcy Rules 3001(c) and 3001(d). If, however, such documentation
                      is voluminous, upon prior written consent of the Debtors’ counsel, such
                      Proof of Claim may include a summary of such documentation or an
                      explanation as to why such documentation is not available; provided that
                      any creditor that received such written consent shall be required to transmit

                                                 7
4816-1685-2937
         Case
         Case 20-33627
              20-33627 Document
                       Document 547
                                546 Filed
                                    Filed in
                                          onTXSB  on 09/02/20
                                             09/02/20 in TXSB Page
                                                              Page 8
                                                                   8 of
                                                                     of 27
                                                                        27



                       such writings to Debtors’ counsel upon request no later than ten (10) days
                       from the date of such request.

                 g.    Timely Service. Each Proof of Claim must be filed, by either (i) electronic
                       submission through PACER (Public Access to Court Electronic Records at
                       http://ecf.txsb.uscourts.gov), (ii) electronic submission using the interface
                       available on the Claims and Noticing Agent’s website at
                       https://www.donlinrecano.com/Clients/bjs/FileClaim or (iii) if submitted
                       through non-electronic means, by U.S. Mail or other hand delivery system,
                       so as to be actually received by the Claims and Noticing Agent on or before
                       the Claims Bar Date or the Governmental Bar Date, or other applicable Bar
                       Date, at the following addresses:

                                                If by First-Class Mail:
                                            Donlin, Recano & Company, Inc.
                                              Re: BJ Services, LLC, et al.
                                                    P.O. Box 199043
                                                 Blythebourne Station
                                                 Brooklyn, NY 11219

                                       If by Hand Delivery or Overnight Mail:
                                           Donlin, Recano & Company, Inc.
                                               BJ Services, LLC, et al.
                                                  6201 15th Avenue
                                                Brooklyn, NY 11219

                             PROOFS OF CLAIM SUBMITTED BY FACSIMILE OR
                               ELECTRONIC MAIL WILL NOT BE ACCEPTED.

                 h.    Receipt of Service. Claimants submitting a Proof of Claim through
                       non-electronic means wishing to receive acknowledgment that their Proofs
                       of Claim were received by the Claims and Noticing Agent must submit (i) a
                       copy of the Proof of Claim Form (in addition to the original Proof of Claim
                       Form sent to the Claims and Noticing Agent) and (ii) a self-addressed,
                       stamped envelope.

IV.      Identification of Known Creditors.

         10.     The Debtors shall mail notice of the Claims Bar Date (or the Governmental

Bar Date, as applicable) only to their known creditors, and such mailing shall be made to the last

known mailing address for each such creditor, as reflected in the Debtors’ books and records at

such time.




                                                 8
4816-1685-2937
         Case
         Case 20-33627
              20-33627 Document
                       Document 547
                                546 Filed
                                    Filed in
                                          onTXSB  on 09/02/20
                                             09/02/20 in TXSB Page
                                                              Page 9
                                                                   9 of
                                                                     of 27
                                                                        27



V.       Procedures for Providing Notice of the Bar Date.

         A.      Mailing of Bar Date Notices.

         11.     By September 8, 2020 (or as soon as reasonably practicable thereafter), the Debtors

shall cause a written notice of the Bar Dates, substantially in the form attached hereto as Exhibit 2

(the “Bar Date Notice”) and a Proof of Claim Form (together, the “Bar Date Package”) to be mailed

via first class mail to the following entities:

                 a.     the United States Trustee for the Southern District of Texas;

                 b.     the entities listed as holding the 50 largest unsecured claims against the
                        Debtors (on a consolidated basis);

                 c.     the Prepetition ABL Agent, the Term Loan Agent, and CLMG Corp., as
                        administrative agents under the Prepetition ABL Facility, the Equipment
                        Term Loan Credit Agreement, and the Real Estate Term Loan Credit
                        Agreement, respectively, and counsel thereto;

                 d.     all lenders under the Prepetition ABL Facility, the Equipment Term Loan
                        Credit Agreement, and the Real Estate Term Loan Credit Agreement;

                 e.     all creditors and other known holders of Claims against the Debtors as of
                        the date of entry of the Bar Date Order, including all entities listed in the
                        Schedules as holding claims against the Debtors;

                 f.     all entities that have requested notice of the proceedings in these chapter 11
                        cases pursuant to Bankruptcy Rule 2002 as of the date of the Bar Date
                        Order;

                 g.     all entities that have filed Proofs of Claim in these chapter 11 cases as of
                        the date of the Bar Date Order;

                 h.     all known non-Debtor equity and interest holders of the Debtors as of the
                        date the Bar Date Order is entered;

                 i.     all entities who are party to executory contracts and unexpired leases with
                        the Debtors;

                 j.     all entities who are party to active litigation with the Debtors;

                 k.     all current and former employees who were employed by the Debtors in the
                        24 months prior to the Petition Date (to the extent that contact information
                        for former employees is available in the Debtors’ records);


                                                   9
4816-1685-2937
        Case
        Case 20-33627
             20-33627 Document
                      Document 547
                               546 Filed
                                   Filed in
                                         onTXSB  on 09/02/20
                                            09/02/20 in TXSB Page
                                                             Page 10
                                                                  10 of
                                                                     of 27
                                                                        27



                 l.     all regulatory authorities that regulate the Debtors’ businesses, including
                        environmental and permitting authorities;

                 m.     the Office of the Attorney General for the state of Texas and each of the
                        states in which the Debtors conduct business;

                 n.     the District Director of the Internal Revenue Service for the Southern
                        District of Texas;

                 o.     all other taxing authorities for the jurisdictions in which the Debtors
                        maintain or conduct business;

                 p.     the United States Securities and Exchange Commission; and

                 q.     the Office of the United States Attorney for the Southern District of Texas.

         12.     The Debtors shall provide all known creditors listed in the Debtors’ Schedules with

a personalized Proof of Claim Form, which will set forth: (a) the identity of the Debtor against

which the creditor’s claim is scheduled; (b) the amount of the scheduled claim, if any; (c) whether

the claim is listed as contingent, unliquidated, or disputed; and (d) whether the claim is listed as

secured, unsecured priority, or unsecured non-priority. Each creditor shall have an opportunity to

inspect the Proof of Claim Form provided by the Debtors and correct any information that is

missing, incorrect, or incomplete. Any creditor may choose to submit a Proof of Claim on a

different form as long as it is substantially similar to Official Form 410.

         13.     After the initial mailing of the Bar Date Packages, the Debtors may, in their

discretion, make supplemental mailings of notices or packages, including in the event that:

(a) notices are returned by the post office with forwarding addresses; (b) certain parties acting on

behalf of parties in interest decline to pass along notices to these parties and instead return their

names and addresses to the Debtors for direct mailing; and (c) additional potential claimants

become known as the result of the Bar Date mailing process. In this regard, the Debtors may make

supplemental mailings of the Bar Date Package in these and similar circumstances at any time up




                                                 10
4816-1685-2937
        Case
        Case 20-33627
             20-33627 Document
                      Document 547
                               546 Filed
                                   Filed in
                                         onTXSB  on 09/02/20
                                            09/02/20 in TXSB Page
                                                             Page 11
                                                                  11 of
                                                                     of 27
                                                                        27



to fourteen (14) days in advance of the applicable Bar Date, with any such mailings being deemed

timely and the Bar Date being applicable to the recipient creditors.

         B.      Publication of Bar Date Notice.

         14.     The Debtors shall cause notice of the Claims Bar Date and the Governmental Bar

Date to be given by publication to creditors to whom notice by mail is impracticable, including

creditors who are unknown or not reasonably ascertainable by the Debtors and creditors whose

identities are known but whose addresses are unknown by the Debtors. The Debtors shall cause

the Bar Date Notice to be published as soon as reasonably practicable after entry of the Bar Date

Order, modified for publication in substantially the form annexed hereto as Exhibit 3

(the “Publication Notice”), on one occasion in the national edition of The New York Times and any

such other local publications that the Debtors deem appropriate and disclose in their Affidavit of

Service.

         15.     Notice of the Bar Dates as set forth in this order and in the manner set forth herein

(including, but not limited to, the Bar Date Notice, the Publication Notice, and any supplemental

notices that the Debtors may send from time to time) constitutes adequate and sufficient notice of

each of the Bar Dates and satisfies the requirements of the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules.

VI.      Consequences of Failure to File a Proof of Claim.

         16.     Any entity that is required, but fails, to file a Proof of Claim in accordance with the

Bar Date Order on or before the applicable Bar Date shall be forever barred, estopped, and enjoined

from asserting such claim against the Debtors (or filing a Proof of Claim with respect thereto) and

the Debtors and their property shall be forever discharged from any and all indebtedness or liability

with respect to or arising from such claim. Without limiting the foregoing sentence, any creditor

asserting a claim entitled to priority pursuant to section 503(b)(9) of the Bankruptcy Code that fails

                                                   11
4816-1685-2937
         Case
         Case 20-33627
              20-33627 Document
                       Document 547
                                546 Filed
                                    Filed in
                                          onTXSB  on 09/02/20
                                             09/02/20 in TXSB Page
                                                              Page 12
                                                                   12 of
                                                                      of 27
                                                                         27



to file a Proof of Claim in accordance with this Bar Date Order shall not be entitled to any priority

treatment on account of such claim pursuant to section 503(b)(9) of the Bankruptcy Code,

regardless of whether such claim is identified on Schedule E/F of the Schedules as not contingent,

not disputed, and liquidated.

         17.     Any such entity that is required, but fails, to file a Proof of Claim in accordance

with the Bar Date Order on or before the applicable Bar Date shall be prohibited from voting to

accept or reject any chapter 11 plan filed in these chapter 11 cases, participating in any distribution

in these chapter 11 cases on account of such claim, or receiving further notices regarding such

claim.

VII.     Miscellaneous.

         18.     The Debtors are authorized to take all actions necessary or appropriate to effectuate

the relief granted pursuant to this Bar Date Order in accordance with the Motion.

         19.     The terms and conditions of this Bar Date Order shall be immediately effective and

enforceable upon entry of the Bar Date Order.

         20.     Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a) and the

Local Rules are satisfied by such notice.

         21.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

         22.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.




                                                  12
4816-1685-2937
        Case
        Case 20-33627
             20-33627 Document
                      Document 547
                               546 Filed
                                   Filed in
                                         onTXSB  on 09/02/20
                                            09/02/20 in TXSB Page
                                                             Page 13
                                                                  13 of
                                                                     of 27
                                                                        27



         23.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


  Signed:
Signed: October ___________,
        September
                17,02, 2020 2020
                    2018

                                                     MARVIN  ISGUR
                                                      ____________________________________
                                                     UNITED STATES     BANKRUPTCY
                                                                    Marvin  Isgur      JUDGE
                                                          United States Bankruptcy Judge




                                                  13
4816-1685-2937
        Case
        Case 20-33627
             20-33627 Document
                      Document 547
                               546 Filed
                                   Filed in
                                         onTXSB  on 09/02/20
                                            09/02/20 in TXSB Page
                                                             Page 14
                                                                  14 of
                                                                     of 27
                                                                        27



                                     Exhibit 1

                                Proof of Claim Form




4816-1685-2937
        Case
        Case 20-33627
             20-33627 Document
                      Document 547
                               546 Filed
                                   Filed in
                                         onTXSB  on 09/02/20
                                            09/02/20 in TXSB Page
                                                             Page 15
                                                                  15 of
                                                                     of 27
                                                                        27



                                     Exhibit 2

                              Proposed Bar Date Notice




4816-1685-2937
               Case
               Case 20-33627
                    20-33627 Document
                             Document 547
                                      546 Filed
                                          Filed in
                                                onTXSB  on 09/02/20
                                                   09/02/20 in TXSB Page
                                                                    Page 16
                                                                         16 of
                                                                            of 27
                                                                               27


                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    BJ SERVICES, LLC, et al.,1                                       )   Case No. 20-33627 (MI)
                                                                     )
                             Debtors.                                )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket No. 317

                         NOTICE OF DEADLINES FOR THE FILING OF
                    PROOFS OF CLAIM, INCLUDING REQUESTS FOR PAYMENT
                   PURSUANT TO SECTION 503(b)(9) OF THE BANKRUPTCY CODE

    TO: ALL PERSONS AND ENTITIES WHO MAY HAVE CLAIMS AGAINST ANY OF
        THE FOLLOWING DEBTOR ENTITIES:

                                        DEBTOR                                                 CASE NO.
             BJ Services, LLC                                                                   20-33627
             BJ Management Services, L.P.                                                       20-33628
             BJ Services Holdings Canada, ULC                                                   20-33629
             BJ Services Management Holdings Corporation                                        20-33630

PLEASE TAKE NOTICE THAT:

       On July 20, 2020 (the “Petition Date”), BJ Services, LLC and certain of its affiliates, as debtors
and debtors in possession (collectively, the “Debtors”), filed voluntary petitions for relief under chapter
11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Southern District of Texas (the “Court”).

        On [●], 2020 the Court entered an order [Docket No. [●]] the (“Bar Date Order”)2 establishing
certain dates by which parties holding prepetition claims against the Debtors must file proofs of claim,
including requests for payment pursuant to section 503(b)(9) of the Bankruptcy Code (“Proofs of Claim”).

        For your convenience, enclosed with this notice (this “Notice”) is a Proof of Claim Form, which
identifies on its face the amount, nature, and classification of your claim(s), if any, listed in the Debtors’
schedules of assets and liabilities filed in these cases (the “Schedules”). If the Debtors believe that you



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
      are: BJ Services, LLC (3543); BJ Management Services, L.P. (8396); BJ Services Holdings Canada, ULC (6181); and BJ
      Services Management Holdings Corporation (0481). The Debtors’ service address is: 11211 Farm to Market 2920 Road,
      Tomball, Texas 77375.

2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Bar Date Order.


4816-1685-2937
             Case
             Case 20-33627
                  20-33627 Document
                           Document 547
                                    546 Filed
                                        Filed in
                                              onTXSB  on 09/02/20
                                                 09/02/20 in TXSB Page
                                                                  Page 17
                                                                       17 of
                                                                          of 27
                                                                             27


hold claims against more than one Debtor, you will receive multiple Proof of Claim forms, each of which
will reflect the nature and amount of your claim as listed in the Schedules.

        As used in this Notice, the term “entity” has the meaning given to it in section 101(15) of the
Bankruptcy Code, and includes all persons, estates, trusts, governmental units, and the Office of the United
States Trustee for the Southern District of Texas. In addition, the terms “persons” and “governmental
units” are defined in sections 101(41) and 101(27) of the Bankruptcy Code, respectively.

       As used in this Notice, the term “claim” means, as to or against the Debtors and in accordance
with section 101(5) of the Bankruptcy Code: (a) any right to payment, whether or not such right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,
equitable, secured, or unsecured; or (b) any right to an equitable remedy for breach of performance if such
breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or unsecured.

I.       THE BAR DATES.

       The Bar Date Order establishes the following bar dates for filing Proofs of Claim in these chapter
11 cases (collectively the “Bar Dates”).

                 a.    The Claims Bar Date. Pursuant to the Bar Date Order, except as described below,
                       all entities (except governmental units) holding claims against the Debtors that
                       arose or are deemed to have arisen prior to the commencement of these cases on
                       the Petition Date, including requests for payment pursuant to section 503(b)(9),
                       are required to file Proofs of Claim by October 2, 2020, at 5:00 p.m., prevailing
                       Central Time). Except as expressly set forth in this Notice and the Bar Date Order,
                       the Claims Bar Date applies to all types of claims against the Debtors that arose
                       prior to the Petition Date, including secured claims, unsecured priority claims, and
                       unsecured non-priority claims.

                 b.    The Governmental Bar Date. Pursuant to the Bar Date Order, all governmental
                       units holding claims against the Debtors that arose or are deemed to have arisen
                       prior to the commencement of these cases on the Petition Date are required to
                       file Proofs of Claim by the Governmental Bar Date (i.e., by January 19, 2021, at
                       5:00 p.m., prevailing Central Time). The Governmental Bar Date applies to all
                       governmental units holding claims against the Debtors (whether secured, unsecured
                       priority, or unsecured non-priority) that arose prior to the Petition Date, including
                       governmental units with claims against the Debtors for unpaid taxes, whether such
                       claims arise from prepetition tax years or periods or prepetition transactions to
                       which the Debtors were a party.

                 c.    The Rejection Damages Bar Date. Pursuant to the Bar Date Order, all entities
                       holding claims arising from the Debtors’ rejection of executory contracts and
                       unexpired leases are required to file Proofs of Claim by the Rejection Damages Bar
                       Date, (i.e., by the date that is the later of (a) the Claims Bar Date or the
                       Governmental Bar Date, as applicable, and (b) 5:00 p.m., prevailing Central
                       Time, on the date that is thirty (30) days following entry of the order approving
                       the rejection of the applicable executory contract or unexpired lease of the
                       Debtors).

                                                     2
4816-1685-2937
             Case
             Case 20-33627
                  20-33627 Document
                           Document 547
                                    546 Filed
                                        Filed in
                                              onTXSB  on 09/02/20
                                                 09/02/20 in TXSB Page
                                                                  Page 18
                                                                       18 of
                                                                          of 27
                                                                             27


                 d.    Amended Schedules Bar Date. Pursuant to the Bar Date Order, all entities holding
                       claims affected by the amendment to the Debtors’ Schedules are required to file
                       Proofs of Claim by the Amended Schedules Bar Date (i.e., by the date that is the
                       later of (a) the Claims Bar Date or the Governmental Bar Date, as applicable, and
                       (b) 5:00 p.m., prevailing Central Time, on the date that is thirty (30) days from
                       the date on which the Debtors mail notice of the amendment to the Schedules).

II.      WHO MUST FILE A PROOF OF CLAIM.

        Except as otherwise set forth herein, the following entities holding claims against the Debtors that
arose (or that are deemed to have arisen) prior to the Petition Date must file Proofs of Claim on or before
the Claims Bar Date, Governmental Bar Date, or any other bar date set forth in the Bar Date Order, as
applicable:

                 a.    any entity whose claim against a Debtor is not listed in the applicable Debtor’s
                       Schedules or is listed as contingent, unliquidated, or disputed if such entity desires
                       to participate in any of these chapter 11 cases or share in any distribution in any of
                       these chapter 11 cases;

                 b.    any entity who believes that its claim is improperly classified in the Schedules or
                       is listed in an incorrect amount and who desires to have its claim allowed in a
                       different classification or amount other than that identified in the Schedules;

                 c.    any former or present full-time, part-time, salaried, or hourly employees must
                       submit Proofs of Claim relating to any grievance prior to the Claims Bar Date to
                       the extent grounds for such grievances arose on or prior to the Petition Date;

                 d.    any entity that believes that its prepetition claims as listed in the Schedules is not
                       an obligation of the specific Debtor against which the claim is listed and that desires
                       to have its claim allowed against a Debtor other than that identified in the schedules;
                       and

                 e.    any entity who believes that its claim against a Debtor is or may be an
                       administrative expense pursuant to section 503(b)(9) of the Bankruptcy Code.

III.     PARTIES WHO DO NOT NEED TO FILE PROOFS OF CLAIM.

        Certain parties are not required to file Proofs of Claim. The Court may, however, enter one or
more separate orders at a later time requiring creditors to file Proofs of Claim for some kinds of the
following claims and setting related deadlines. If the Court does enter such an order, you will receive
notice of it. The following entities holding claims that would otherwise be subject to the Bar Dates, in the
capacities described below, need not file Proofs of Claims:

                 a.    any entity that already has filed a signed Proof of Claim against the applicable
                       Debtor with the Claims and Noticing Agent in a form substantially similar to
                       Official Form 410;

                 b.    any entity whose claim is listed on the Schedules if: (i) the claim is not scheduled
                       by the Debtors as any of “disputed,” “contingent,” or “unliquidated;” (ii) such entity
                       agrees with the amount, nature, and priority of the claim as set forth in the
                                                      3
4816-1685-2937
             Case
             Case 20-33627
                  20-33627 Document
                           Document 547
                                    546 Filed
                                        Filed in
                                              onTXSB  on 09/02/20
                                                 09/02/20 in TXSB Page
                                                                  Page 19
                                                                       19 of
                                                                          of 27
                                                                             27


                      Schedules; and (iii) such entity does not dispute that its claim is an obligation only
                      of the specific Debtor against which the claim is listed in the Schedules;

                 c.   any entity whose claim has previously been allowed by a final order of the Court;

                 d.   any Debtor having a claim against another Debtor;

                 e.   any entity whose claim is solely against any non-Debtor affiliates;

                 f.   any entity whose claim has been paid by a Debtor pursuant to a Court order;

                 g.   a current employee of the Debtors, if an order of this Court authorized the Debtors
                      to honor such claim in the ordinary course of business as a wage, commission, or
                      benefit; provided that a current employee must submit a Proof of Claim by the
                      Claims Bar Date for all other claims arising before the Petition Date, including
                      claims for wrongful termination, discrimination, harassment, hostile work
                      environment, and/or retaliation;

                 h.   any current or former officer, manager, director, or employee for claims based on
                      indemnification, contribution, or reimbursement;

                 i.   any entity holding a claim for which a separate deadline is fixed by this Court;

                 j.   any entity holding a claim allowable under sections 503(b) and 507(a)(2) of the
                      Bankruptcy Code as an expense of administration incurred in the ordinary course;
                      provided that any entity asserting a claim entitled to priority under section 503(b)(9)
                      of the Bankruptcy Code must assert such claims by filing a request for payment or
                      a Proof of Claim on or prior to the Claims Bar Date;

                 k.   any entity holding an equity interest in any Debtor;

                 l.   any holder of a claim arising under or in connection with the $350 million asset-
                      based lending facility with a maturity date of May 30, 2022 (the “Prepetition ABL
                      Facility”) governed by that certain Revolving Credit and Guaranty Agreement,
                      dated as of May 30, 2017 (as amended, restated, amended and restated,
                      supplemented, or otherwise modified from time to time in accordance with the
                      terms therein, the “Prepetition ABL Credit Agreement”), by and among BJ
                      Services, as borrower; BJ Management Services, L.P., BJ Services Management
                      Holding Corporation, and BJ Services Holdings Canada ULC, as guarantors; the
                      lenders party thereto (the “Prepetition ABL Lenders”); and JPMorgan Chase Bank,
                      N.A., as administrative agent (the “Prepetition ABL Agent”);

                 m.   any holder of a claim arising under or in connection with the Equipment Term Loan
                      Credit Agreement or the Equipment Term Loan (each as defined in the First Day
                      Declaration); provided that GACP Finance Co., LLC, as administrative agent (the
                      “Term Loan Agent”), shall file a single master Proof of Claim by the Claims Bar
                      Date with regard to all of the claims thereunder;

                 n.   any holder of a claim arising under or in connection with the Real Estate Term Loan
                      Credit Agreement or the Real Estate Term Loan (each as defined in the First Day
                                                     4
4816-1685-2937
             Case
             Case 20-33627
                  20-33627 Document
                           Document 547
                                    546 Filed
                                        Filed in
                                              onTXSB  on 09/02/20
                                                 09/02/20 in TXSB Page
                                                                  Page 20
                                                                       20 of
                                                                          of 27
                                                                             27


                       Declaration); provided that CLMG Corp., as administrative agent, shall file a single
                       master Proof of Claim by the Claims Bar Date with regard to all of the claims
                       thereunder; and

                 o.    any holder of a claim for any fees, expenses, or other obligations arising under any
                       interim or final order approving the Debtors’ use of cash collateral or access to
                       postpetition financing (if any).

IV.      INSTRUCTIONS FOR FILING PROOFS OF CLAIM.

         The following requirements shall apply with respect to filing and preparing each Proof of Claim:

                 a.    Contents. Each Proof of Claim must: (i) be written in legible English; (ii) include
                       a claim amount denominated in United States dollars; (iii) conform substantially
                       with the Proof of Claim Form provided by the Debtors or Official Form 410; and
                       (iv) be signed by the claimant or by an authorized agent or legal representative of
                       the claimant on behalf of the claimant, whether such signature is an electronic
                       signature or is ink.

                 b.    Section 503(b)(9) Claim. Any Proof of Claim asserting a claim entitled to priority
                       under section 503(b)(9) of the Bankruptcy Code must also: (i) include the value of
                       the goods delivered to and received by the Debtors in the twenty (20) days prior to
                       the Petition Date; (ii) attach any documentation identifying the particular invoices
                       for which the 503(b)(9) claim is being asserted; and (iii) attach documentation of
                       any reclamation demand made to the Debtors under section 546(c) of the
                       Bankruptcy Code (if applicable).

                 c.    Electronic Signatures Permitted. Only original Proofs of Claim signed
                       electronically by the claimant or an authorized agent or legal representative of the
                       claimant may be deemed acceptable for purposes of claims administration. Copies
                       of Proofs of Claim, or Proofs of Claim sent by facsimile or electronic mail will not
                       be accepted. Unless otherwise ordered by the Court, any original document
                       containing the original signature of any party other than the party that files the Proof
                       of Claim shall be retained by the filing party for a period of not less than five (5)
                       years after the Debtors’ case is closed, and upon request, such original document
                       must be provided to the Court or other parties for review, pursuant to the
                       Administrative Procedures for the Filing, Signing, and Verifying of Documents by
                       Electronic Means in Texas Bankruptcy Courts.

                 d.    Identification of the Debtor Entity. Each Proof of Claim must clearly identify the
                       Debtor against which a claim is asserted, including the individual Debtor’s case
                       number. A Proof of Claim filed under the joint administration case number (No.
                       20-33627 (MI)) or otherwise without identifying a specific Debtor, will be deemed
                       as filed only against BJ Services, LLC.

                 e.    Claim Against Multiple Debtor Entities. Each Proof of Claim must state a claim
                       against only one Debtor and clearly indicate the Debtor against which the claim is
                       asserted. To the extent more than one Debtor is listed on the Proof of Claim, such
                       claim may be treated as if filed only against BJ Services, LLC. Notwithstanding

                                                      5
4816-1685-2937
             Case
             Case 20-33627
                  20-33627 Document
                           Document 547
                                    546 Filed
                                        Filed in
                                              onTXSB  on 09/02/20
                                                 09/02/20 in TXSB Page
                                                                  Page 21
                                                                       21 of
                                                                          of 27
                                                                             27


                      anything to the contrary set forth in the Bar Date Order, the filing of a Proof of
                      Claim by an administrative agent in the case of BJ Services, LLC (No. 20-33627
                      (MI)) will also be deemed to constitute the filing of a Proof of Claim in the cases
                      of all other Debtors against whom a claim may be asserted under the applicable
                      Credit Agreement or other operative documents.

                 f.   Supporting Documentation. In order to have prima facie validity, each Proof of
                      Claim must include supporting documentation in accordance with Bankruptcy
                      Rules 3001(c) and 3001(d). If, however, such documentation is voluminous, upon
                      prior written consent of the Debtors’ counsel, such Proof of Claim may include a
                      summary of such documentation or an explanation as to why such documentation
                      is not available; provided that any creditor that received such written consent shall
                      be required to transmit such writings to Debtors’ counsel upon request no later than
                      ten (10) days from the date of such request.

                 g.   Timely Service. Each Proof of Claim must be filed by either (i) electronic
                      submission through PACER (Public Access to Court Electronic Records at
                      http://ecf.txsb.uscourts.gov), (ii) electronic submission using the interface available
                      on       the      Claims        and        Noticing     Agent’s        website       at
                      https://www.donlinrecano.com/Clients/bjs/FileClaim, or (iii) if submitted through
                      non-electronic means, by U.S. Mail or other hand delivery system, so as to be
                      actually received by the Claims and Noticing Agent on or before the Claims Bar
                      Date or the Governmental Bar Date, or other applicable Bar Date, at the following
                      addresses:

                                                   If by First-Class Mail:
                                               Donlin, Recano & Company, Inc.
                                                 Re: BJ Services, LLC, et al.
                                                       P.O. Box 199043
                                                    Blythebourne Station
                                                    Brooklyn, NY 11219

                                           If by Hand Delivery or Overnight Mail:
                                               Donlin, Recano & Company, Inc.
                                                   BJ Services, LLC, et al.
                                                      6201 15th Avenue
                                                    Brooklyn, NY 11219

                       PROOFS OF CLAIM SUBMITTED BY FACSIMILE OR ELECTRONIC
                                    MAIL WILL NOT BE ACCEPTED.

                 h.   Receipt of Service. Claimants submitting a Proof of Claim through non-electronic
                      means wishing to receive acknowledgment that their Proofs of Claim were received
                      by the Claims and Noticing Agent must submit (i) a copy of the Proof of Claim
                      Form (in addition to the original Proof of Claim Form sent to the Claims and
                      Noticing Agent) and (ii) a self-addressed, stamped envelope.



                                                     6
4816-1685-2937
             Case
             Case 20-33627
                  20-33627 Document
                           Document 547
                                    546 Filed
                                        Filed in
                                              onTXSB  on 09/02/20
                                                 09/02/20 in TXSB Page
                                                                  Page 22
                                                                       22 of
                                                                          of 27
                                                                             27


V.       CONSEQUENCES OF FAILING TO TIMELY FILE YOUR PROOF OF CLAIM.

       Pursuant to the Bar Date Order and in accordance with Bankruptcy Rule 3003(c)(2), if you or any
party or entity who is required, but fails, to file a Proof of Claim in accordance with the Bar Date Order
on or before the applicable Bar Date, please be advised that:

                 a.    YOU WILL BE FOREVER BARRED, ESTOPPED, AND ENJOINED FROM
                       ASSERTING SUCH CLAIM AGAINST THE DEBTORS (OR FILING A PROOF
                       OF CLAIM WITH RESPECT THERETO);

                 b.    THE DEBTORS AND THEIR PROPERTY SHALL BE FOREVER
                       DISCHARGED FROM ANY AND ALL INDEBTEDNESS OR LIABILITY
                       WITH RESPECT TO OR ARISING FROM SUCH CLAIM;

                 c.    YOU WILL NOT RECEIVE ANY DISTRIBUTION IN THESE CHAPTER 11
                       CASES ON ACCOUNT OF THAT CLAIM; AND

                 d.    YOU WILL NOT BE PERMITTED TO VOTE ON ANY PLAN OR PLANS OF
                       REORGANIZATION FOR THE DEBTORS ON ACCOUNT OF THESE
                       BARRED CLAIMS OR RECEIVE FURTHER NOTICES REGARDING SUCH
                       CLAIM.

VI.      RESERVATION OF RIGHTS.

        Nothing contained in this Notice is intended to or should be construed as a waiver of the Debtors’
right to: (a) dispute, or assert offsets or defenses against, any filed claim or any claim listed or reflected
in the Schedules as to the nature, amount, liability, or classification thereof; (b) subsequently designate
any scheduled claim as disputed, contingent, or unliquidated; and (c) otherwise amend or supplement the
Schedules.

VII.     THE DEBTORS’ SCHEDULES AND ACCESS THERETO.

        You may be listed as the holder of a claim against one or more of the Debtor entities in the Debtors’
Schedules. To determine if and how you are listed on the Schedules, please refer to the descriptions set
forth on the enclosed Proof of Claim forms regarding the nature, amount, and status of your claim(s).
If the Debtors believe that you may hold claims against more than one Debtor entity, you will receive
multiple Proof of Claim forms, each of which will reflect the nature and amount of your claim against one
Debtor entity, as listed in the Schedules.

        If you rely on the Debtors’ Schedules, it is your responsibility to determine that the claim is
accurately listed in the Schedules. However, you may rely on the enclosed form, which sets forth the
amount of your claim (if any) as scheduled; identifies the Debtor entity against which it is scheduled;
specifies whether your claim is listed in the Schedules as disputed, contingent, or unliquidated; and
identifies whether your claim is scheduled as a secured, unsecured priority, or unsecured non-priority
claim.

       As described above, if you agree with the nature, amount, and status of your claim as listed in the
Debtors’ Schedules, and if you do not dispute that your claim is only against the Debtor entity specified
by the Debtors, and if your claim is not described as “disputed,” “contingent,” or “unliquidated,” you need

                                                      7
4816-1685-2937
             Case
             Case 20-33627
                  20-33627 Document
                           Document 547
                                    546 Filed
                                        Filed in
                                              onTXSB  on 09/02/20
                                                 09/02/20 in TXSB Page
                                                                  Page 23
                                                                       23 of
                                                                          of 27
                                                                             27


not file a Proof of Claim. Otherwise, or if you decide to file a Proof of Claim, you must do so before the
applicable Bar Date in accordance with the procedures set forth in this Notice.

      If you do not appear on the applicable Debtor’s Schedules and/or you do not receive a
package containing a chapter 11 plan, disclosure statement, and a ballot on which to cast your vote
to accept or reject the Debtors’ chapter 11 plan (collectively, a “Solicitation Package”) by
September 20, 2020, you should immediately contact Donlin Recano at 1 (877)
274-7653 or bjsinfo@donlinrecano.com and request a Solicitation Package.

VIII. ADDITIONAL INFORMATION.

        Copies of the Debtors’ Schedules, the Bar Date Order, and other information regarding these
chapter 11 cases are available for inspection free of charge on the Debtors’ website at
https://www.donlinrecano.com/bjs. The Schedules and other filings in these chapter 11 cases also are
available for a fee through the Court’s Public Access to Court Electronic Records (“PACER”) database
located at https://ecf.txsb.uscourts.gov/. A login identification and password are required for PACER
access. Information regarding PACER can be obtained through the PACER Service Center at
http://www.pacer.psc.uscourts.gov. Copies of the Schedules and other documents filed in these cases also
may be examined between the hours of 8:00 a.m. and 5:00 p.m., prevailing Central Time, Monday through
Friday, at the office of the Clerk of the Bankruptcy Court, United States Bankruptcy Court for the Southern
District of Texas, United States Courthouse, 515 Rusk Avenue, 5th Floor, Houston, Texas 77002.

        If you require additional information regarding the filing of a Proof of Claim, please visit
https://www.donlinrecano.com/Clients/bjs/Index to submit an inquiry.

     A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD CONSULT
 AN ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS NOTICE, SUCH
         AS WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM.




                                                    8
4816-1685-2937
             Case
             Case 20-33627
                  20-33627 Document
                           Document 547
                                    546 Filed
                                        Filed in
                                              onTXSB  on 09/02/20
                                                 09/02/20 in TXSB Page
                                                                  Page 24
                                                                       24 of
                                                                          of 27
                                                                             27


                                           Exhibit 3

                                  Proposed Publication Notice




4816-1685-2937
             Case
             Case 20-33627
                  20-33627 Document
                           Document 547
                                    546 Filed
                                        Filed in
                                              onTXSB  on 09/02/20
                                                 09/02/20 in TXSB Page
                                                                  Page 25
                                                                       25 of
                                                                          of 27
                                                                             27



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    BJ SERVICES, LLC, et al.,1                                       )   Case No. 20-33627 (MI)
                                                                     )
                              Debtors.                               )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket No. 317

                       NOTICE OF DEADLINES FOR THE FILING
                  OF PROOFS OF CLAIM, INCLUDING REQUESTS FOR
             PAYMENTS UNDER SECTION 503(b)(9) OF THE BANKRUPTCY CODE

                              THE CLAIMS BAR DATE IS OCTOBER 2, 2020,
                               AT 5:00 P.M. PREVAILING CENTRAL TIME

                  THE GOVERNMENTAL CLAIMS BAR DATE IS JANUARY 19, 2021
                          AT 5:00 P.M. PREVAILING CENTRAL TIME


PLEASE TAKE NOTICE OF THE FOLLOWING:

        Deadlines for Filing Proofs of Claim. On [●], 2020, the United States Bankruptcy Court
for the Southern District of Texas (the “Court”) entered an order [Docket No. [●]]
(the “Bar Date Order”) establishing certain deadlines for the filing of proofs of claim, including
requests for payment under section 503(b)(9) of the Bankruptcy Code (collectively,
“Proofs of Claim”), in the chapter 11 cases of the following debtors and debtors in possession
(collectively, the “Debtors”):

                                    DEBTOR                                                 CASE NO.
      BJ Services, LLC                                                                      20-33627
      BJ Management Services, L.P.                                                          20-33628
      BJ Services Holdings Canada, ULC                                                      20-33629
      BJ Services Management Holdings Corporation                                           20-33630

       The Bar Dates. Pursuant to the Bar Date Order, all entities (except governmental units),
including individuals, partnerships, estates, and trusts that have a claim or potential claim against
the Debtors that arose prior to July 20, 2020, no matter how remote or contingent such right to

1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: BJ Services, LLC (3543); BJ Management Services, L.P. (8396); BJ Services Holdings Canada,
      ULC (6181); and BJ Services Management Holdings Corporation (0481). The Debtors’ service address is: 11211
      Farm to Market 2920 Road, Tomball, Texas 77375.



4816-1685-2937
        Case
        Case 20-33627
             20-33627 Document
                      Document 547
                               546 Filed
                                   Filed in
                                         onTXSB  on 09/02/20
                                            09/02/20 in TXSB Page
                                                             Page 26
                                                                  26 of
                                                                     of 27
                                                                        27



payment or equitable remedy may be, including requests for payment under section 503(b)(9) of
the Bankruptcy Code, MUST FILE A PROOF OF CLAIM on or before October 2, 2020, at
5:00 p.m., prevailing Central Time (the “Claims Bar Date”). Governmental entities that have a
claim or potential claim against the Debtors that arose prior to July 20, 2020, no matter how remote
or contingent such right to payment or equitable remedy may be, MUST FILE A PROOF OF
CLAIM on or before January 19, 2021, at 5:00 p.m., prevailing Central Time
(the “Governmental Bar Date”). All entities holding claims arising from the Debtors’ rejection
of executory contracts and unexpired leases are required to file Proofs of Claim by the date that is
(a) the later of the Claims Bar Date or the Governmental Bar Date, as applicable, and (b) the
date that is thirty (30) days following entry of the order approving the Debtors’ rejection of the
applicable executory contract or unexpired lease (the “Rejection Damages Bar Date”). All
entities holding claims affected by an amendment to the Debtors’ Schedules are required to file
Proofs of Claim by the later of (a) the Claims Bar Date or the Governmental Bar Date, as
applicable, and (b) 5:00 p.m., prevailing Central Time, on the date that is thirty (30) days from
the date on which the Debtors mail notice of the amendment to the Schedules
(the “Amended Schedules Bar Date”).

ANY PERSON OR ENTITY WHO FAILS TO FILE A PROOF OF CLAIM, INCLUDING
ANY REQUEST FOR PAYMENT UNDER SECTION 503(B)(9) OF THE BANKRUPTCY
CODE ON OR BEFORE THE CLAIMS BAR DATE OR THE GOVERNMENTAL BAR
DATE, AS APPLICABLE, SHALL NOT BE TREATED AS A CREDITOR WITH
RESPECT TO SUCH CLAIM FOR THE PURPOSES OF VOTING AND DISTRIBUTION
ON ANY CHAPTER 11 PLAN.

        Filing a Proof of Claim. Each Proof of Claim must be filed by either (i) electronic
submission through PACER (Public Access to Court Electronic Records at
http://ecf.txsb.uscourts.gov), (ii) electronic submission using the interface available on the Claims
and Noticing Agent’s website at https://www.donlinrecano.com/Clients/bjs/Static/POC or (iii) if
submitted through non-electronic means, by U.S. Mail or other hand delivery system, so as to be
actually received by the Claims and Noticing Agent on or before the Claims Bar Date or the
Governmental Bar Date, or any other applicable Bar Date, at the following addresses:

                                     If by First-Class Mail:
                                 Donlin, Recano & Company, Inc.
                                   Re: BJ Services, LLC, et al.
                                         P.O. Box 199043
                                      Blythebourne Station
                                      Brooklyn, NY 11219

                            If by Hand Delivery or Overnight Mail:
                                Donlin, Recano & Company, Inc.
                                    BJ Services, LLC, et al.
                                       6201 15th Avenue
                                     Brooklyn, NY 11219

           PROOFS OF CLAIM SUBMITTED BY FACSIMILE OR ELECTRONIC
                        MAIL WILL NOT BE ACCEPTED.

                                                 2
4816-1685-2937
        Case
        Case 20-33627
             20-33627 Document
                      Document 547
                               546 Filed
                                   Filed in
                                         onTXSB  on 09/02/20
                                            09/02/20 in TXSB Page
                                                             Page 27
                                                                  27 of
                                                                     of 27
                                                                        27



        Contents of Proofs of Claim. Each Proof of Claim must: (1) be written in legible English;
(2) include a claim amount denominated in United States dollars; (3) clearly identify the Debtor
against which the claim is asserted (4) conform substantially with the Proof of Claim form
provided by the Debtors or Official Form 410; (5) be signed by the claimant or by an authorized
agent or legal representative of the claimant on behalf of the claimant, whether such signature is
an electronic signature or is ink; and (6) in order to have prima facie validity, include as
attachments any and all supporting documentation on which the claim is based. Please note that
each Proof of Claim must state a claim against only one Debtor and clearly indicate the specific
Debtor against which the claim is asserted. To the extent more than one Debtor is listed on the
Proof of Claim, a Proof of Claim is treated as if filed only against BJ Services, LLC, or if a Proof
of Claim is otherwise filed without identifying a specific Debtor, the Proof of Claim may be
deemed as filed only against BJ Services, LLC.

        Electronic Signatures Permitted. Proofs of Claim signed electronically by the claimant
or an authorized agent or legal representative of the claimant may be deemed acceptable for
purposes of claims administration. Copies of Proofs of Claim, or Proofs of Claim sent by facsimile
or electronic mail will not be accepted. Unless otherwise ordered by the Court, any original
document containing the original signature of any party other than the party that files the Proof of
Claim shall be retained by the filing party for a period of not less than five (5) years after the
Debtors’ case is closed, and upon request, such original document must be provided to the Court
or other parties for review, pursuant to the Administrative Procedures for the Filing, Signing, and
Verifying of Documents by Electronic Means in Texas Bankruptcy Courts.

        Section 503(b)(9) Requests for Payment. Any Proof of Claim that asserts a right to
payment arising under section 503(b)(9) of the Bankruptcy Code must also: (1) include the value
of the goods delivered to and received by the Debtors in the twenty (20) days prior to the Petition
Date; (2) attach any documentation identifying the particular invoices for which such 503(b)(9)
claim is being asserted; and (3) attach documentation of any reclamation demand made to the
Debtors under section 546(c) of the Bankruptcy Code (if applicable).

        Additional Information. If you have any questions regarding the claims process and/or
you wish to obtain a copy of the Bar Date Notice, a proof of claim form or related documents you
may do so by: (i) calling the Debtors’ restructuring hotline at (877) 274-7653 (Toll-Free) or (212)
771-1128 (International); or (ii) visiting the Debtors’ restructuring website at:
https://www.donlinrecano.com/bjs.




                                                 3
4816-1685-2937
